ACCEPTED
                                                                                                 12-14-00351-CR
                                                                                     TWELFTH COURT OF APPEALS
                                                                                                  TYLER, TEXAS
                                                                                             2/2/2015 9:33:43 PM
                                                                                                    CATHY LUSK
                                                                                                          CLERK




                                                                               FILED IN
                                                                        12th COURT OF APPEALS
                                                                             TYLER, TEXAS
                                                                         2/2/2015 9:33:43 PM
                                       2 FEBRUARY 2014                       CATHY S. LUSK
                                                                                 Clerk
Twelfth Court of Appeals
1517 W Front St Ste 354
Tyler TX 75702-7854

Re: Richard Dykes v. State
    12-14-00351-CR

To The Honorable Clerk of the Court:

Please find enclosed a copy of the letter sent to Mr. Salazar regarding his right to file a PDR
along with a copy of the certified return receipt showing the mailing of the same.


                                           Sincerely,


                                           /s/Austin Reeve Jackson
                                       19 JANUARY 2014




Richard Dykes
Inmate 01898245
Bradshaw Unit
PO Box 9000
Henderson, TX 75653

By Certified Mail

Re: Appeal

Mr. Dykes:

Please find enclosed a copy of the opinion issued by the Twelfth Court of Appeals in your case.
Because you did not timely file a notice of appeal the Court of Appeals has dismissed your
appeal.

You do have the right to file a pro se Petition for Discretionary Review in the Court of Criminal
Appeals should you desire to do so. If you decide to pursue that option you must file your
petition prior to the expiration of thirty days from the date of the court’s opinion.

As always, should you have any questions I will be happy to assist in any way that I can.


                                             Sincerely,


                                             Austin Reeve Jackson